DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
The applicant is thanked for providing line numbers to the claims.
Drawings
The drawings filed on 10/26/2021 were received.  These drawings are unacceptable.  The claims are directed to Fig. 5 and Fig. 5 fails to show many of the claimed features, including the claimed reboiler, gas turbine, and battery bank.  Further, there appears to be no support for electricity to be provided to a battery bank as claimed with the features of Fig. 5 as originally disclosed.
	Further, it is not clear if line 501 is fluidly connected to line 503 or not.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification
The applicant is notified that none of the previous amendments to the specification have been entered due to the presence of new matter and the inconsistencies with the drawings.  
The amendment to the specification filed 10/26/2021 is objected to under 35 U.S.C. 132(a) as it enters new matter as element 506 is not electric power that is generated.  Further, the amendment is not consistent with the drawings of 10/26/21 and do not describe label 220.
The applicant is requested to carefully review the original specification and provide supported amendments to the specification that are consistent with the replacement drawings. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim(s) 1-5, 7-9, 11, 13-16, 18-26 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 1, the recitation, “wherein a first portion of the generated electric power is delivered to a battery bank” (line 20-22) is new matter since there is not support supplying power to battery bank and the limitations of the natural gas compression facility shown in the embodiment of Fig. 5 and the disclosure never shows that the electrical power generated in the embodiment of Fig. 5 is sent to a battery bank and this appears to be an improper attempt to conglomerate the features of other embodiments.
In regard to claim 9, the recitation, “wherein a first portion of the generated electric power is delivered to a battery bank” (line 65-66) is new matter since there is not support supplying power to battery bank and the limitations of the natural gas compression facility shown in the embodiment of Fig. 5 and the disclosure never shows that the electrical power generated in the embodiment of Fig. 5 is sent to a battery bank 
In regard to claim 11, the recitation, “wherein the first portion of the generated electric power is delivered to a battery bank” (line 94-95) is new matter since there is not support supplying power to battery bank and the limitations of the natural gas compression facility shown in the embodiment of Fig. 5 and the disclosure never shows that the electrical power generated in the embodiment of Fig. 5 is sent to a battery bank and this appears to be an improper attempt to conglomerate the features of other embodiments.
In regard to claim 19, the recitation, “the first portion of the electric power” (line 117-119) is new matter as there is no support for the first portion of electric power to go to the LNG production facility and for that same portion of power to go the batteries as claimed (see limitations of claim 11). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Claim Interpretation
All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 7, 9, 11, 13-16, 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawryz (US 2007/0193303) in view of Konishi (US 2008/0163645), Gibbs (US 2016/0319810), Nelson (US 5036671), Boyer (US 2015/0013831) and .
In regard to claim(s) 1, 3, 5, Hawryz teaches a system (see whole disclosure, as described herein) for producing vehicle fuel, comprising: 
a liquefied natural gas production facility (portion of Fig. 1) for conversion of a natural gas from a natural gas source, to an liquefied natural gas (see LNG); 
a power generation facility (41, para. 65, 87) including at least one gas turbine (gas turbine, para. 65, 87) configured to receive a flash gas (para. 64 - flash gas used as fuel) from the liquefied natural gas production facility (see fig. 1, para. 64) to generate electric power (para. 65 electricity), wherein at least a portion of heat that is produced while generating electric power is delivered to a reboiler (55a,b; para. 93) (via steam - see fig. 1, para. 65, 87) of an acid gas removal system (34; Fig. 3a, 3b); and further teaches providing electric power to the liquefied natural gas production facility (see fig.1); and further teaches to drive electric motor driven compressors with electricity from a gas fired turbine driving a generator (para. 87).  
Hawryz does not appear at present to explicitly teach a natural gas compression facility configured to initially compress the natural gas to form a first compressed natural gas; the liquefied natural gas production facility including at least one electric-motor driven compressor configured to further compress a first portion of the first compressed natural gas received from the natural gas compression facility; a compressed natural gas production facility including at least one compressor configured to further compress a second portion of the first compressed natural gas received from the natural gas compression facility to be compressed to form a second compressed natural gas, and 
However, Konishi teaches that it is well known to provide a first portion (to 12E as described herein) of natural gas to a liquefied natural gas production facility (12E, 23, 24, 22, 16, other components may be included) to produce LNG product (4) and to provide a second portion (to 12A) of the natural gas feed to a compressed natural gas production facility (including at least 12A, hereafter 12A production facility) to provide a second compressed natural gas product (3); and further teaches that the liquefied natural gas production facility (12E, 23, 24, 22, 16) uses a compressor that compresses the first portion of the natural gas with a compressor (12E, others possible) that is separate and parallel to the compressor (12A) of the compressed natural gas production facility (12A production facility) 
Also, Gibbs (fig. 3) teaches that liquefied natural gas systems (para. 34, 2) using compressors are desirably provided with a natural gas compression facility (105) configured to initially compress the natural gas to form a first compressed natural gas (after 105); and then further compressing the first compressed natural gas (after 105) by separate and parallel compressors (see 109, 309, 311, 313 compressing a first portion and see 408, 409, 411, 413 compressing a second portion) to provide greater operating efficiency and ability to manage changes in local conditions.
Therefore it would have been obvious to a person of ordinary skill in the art to modify Hawryz with the teachings of Konishi and Gibbs and provide a natural gas compression facility configured to initially compress the natural gas to form a first compressed natural gas to provide the benefits of Gibbs in flexible compression that is 
Further, Hawryz does not explicitly teach a refrigeration recovery system including a heat 8exchanger, a plurality of flash valves, a flash vessel coupled to a first flash valve of the plurality of 9flash valves and containing a flash gas, and a storage vessel coupled to a second flash valve of the 10plurality of flash valves and containing a boil-off gas, wherein the heat exchanger receives the flash 11gas from the flash vessel via the first flash valve of the plurality of flash valves or the boil-off gas 12from the storage vessel via the second flash valve of the plurality of flash valves and generates at 13least one of a preheated flash gas and a preheated boil-off gas; and employing at least one 
However, Hawryz, suggests using such fluids for power generation (see that Hawryz teaches the use of flash gas for fuel - para. 64 to generate electric power - para. 65).  Further, Nelson teaches that 7aliquefied natural gas production facility (see whole disclosure and figure, column 3, line 25-30) includes a refrigeration recovery system (see all the identified structure herein) including a heat 8exchanger (140), a plurality of flash valves (24, 40), a flash vessel (26) coupled to a first flash valve (24) of the plurality of 9flash valves (24, 40) and containing a flash gas (gas therein), and a storage vessel (at least 34) coupled to a second flash valve (40) of the 10plurality of flash valves (24, 40) and containing a boil-off gas (vapor therein), wherein the heat exchanger receives the boil-off gas (gas in 34) 12from the storage vessel (34) via the second flash valve (40) of the plurality of flash valves (24, 40) and generates a preheated boil-off gas (62).  Additionally, at least some of the preheated boil-off gas (in 62) is sent to be consumed for power production (see pipeline to consumers).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the liquefaction system of Hawryz with a refrigeration recovery system including a heat 8exchanger, a plurality of flash valves, a flash vessel coupled to a first flash valve of the plurality of 9flash valves and containing a flash gas, and a storage vessel coupled to a second flash valve of the 10plurality of flash valves and containing a boil-off gas, wherein the heat exchanger receives the boil-off gas 12from the storage vessel via the second flash valve of the plurality of flash valves and generates a preheated boil-off gas as explicitly taught by Nelson for the purpose of providing more efficient refrigeration (column 3, line 1-5) by 
Hawryz, as modified, teaches most of the claim limitations, and teaches the ability to dispense the liquefied natural gas (see Hawryz and Konisihi disclosures) and the second compressed natural gas (see Konishi sales gas), and electric power (Hawryz - para. 65 - excess power sold to local power company).   Supposing that these disclosures are not considered to fully describe the claimed vehicle fueling facility.  It is noted that providing dispensing of CNG and LNG to vehicles is well known as taught by Boyer (see whole disclosure).  Further, official notice is taken that electrically charging vehicles is well known (see charging Tesla vehicles).  Therefore it would have been obvious to a person of ordinary skill in the art to provide the identified fuels to a vehicle fueling facility and to also provide electricity to the vehicle fueling facility to charge an electric vehicle for the purpose of distributing the fuels for use by customers and to profit from the fuels and from sale of electricity for vehicles.  Further, note that the charging of the batteries of electric vehicles (Tesla vehicles) with the electricity generated by Hawryz fully provides for the claim limitations of providing a first portion of the generated electric power to a battery bank and provides the obvious benefit of charging vehicle batteries.  In addition, any one of Martz, Drees, or Lipinski can alternatively be relied upon to demonstrate further that providing power to batteries from a gas turbine power plant is well known.  Martz teaches that power plants, including combined cycle electric power plants that employ heat recovery are known to employ batteries for providing backup power (column 8, line 25-30).  Drees teaches that power grids are known to employ batteries (1506) to aide storing energy for use at later times (column 56, line 11-
In regard to claim 2, Hawyrz, as modified, teaches that the power generation facility is configured to receive the natural gas from the natural gas source (see that the gas turbine receives natural gas - note that the preheated boil off gas is natural gas from the natural gas source)
In regard to claim(s) 4, Hawryz, as modified, teaches that the liquefied natural gas production facility (as described) and the power generation facility (41) are electrically coupled to facilitate delivering the electric power from the power generation facility (41) to the Liquefied natural gas production facility (para. 65, 87).  
In regard to claim 7, Hawryz teaches that the liquefied natural gas production facility (part of fig. 1) further includes a distillation system (36) configured to separate heavy hydrocarbon components (para. 62) from methane.  
In regard to claim 9, Hawryz, as modified above, teaches the facility of claim 9 - see the discussion of the claims above. 
In regard to claim 11, Hawryz, as modified teaches the claimed method, see the evidenced described above and see the vehicle distribution facility of Boyer and see 
In regard to claim 13, Hawryz teaches that the heat is delivered using steam (para. 65, 87).
In regard to claim 14, Hawryz teaches that the liquefied natural gas is produced by pressure let-down and flash of the first portion of the first compressed natural gas which has a temperature greater than -260 F (see para. 4 that LNG is routinely at -260F, therefore the natural gas before expansion would ordinarily be warmer).  Further, note that the modification with Nelson shows providing pressure let-down and flash of compressed natural gas which has a temperature greater than -260 F (column 5, line 40-45).
In regard to claim 15, Hawryz teaches that the liquefied natural gas formed at the liquefied natural gas production facility is produced at a pressure less than 150 psig (atmospheric pressure typical for storage - para. 4). Further, see the teachings of Nelson showing pressures of less than 150 psig (column 4, line 43). 
In regard to claim 16, Hawyrz, as modified, teaches that the second compressed natural gas is produced at a pressure less than 3600 psi (see Konishi - para. 64 and see Boyer - para. 4).   
In regard to claim 18, Hawryz, as modified, teaches the limitations of claim 18, since the modification with Nelson teaches that the boil-off gas and the flash gas are heated by natural gas (see feed gas in heat exchanger 140) and a refrigerant fluid (see 130, 134) prior to being delivered to the power generation facility (Hawryz - 41). 

In regard to claim 20, Hawryz, as modified, teaches a second portion of the generated electric power (from the turbine) is delivered to power the at least one electric motor driven compressor in the natural gas compression facility (compressors in Konishi and Gibbs).
In regard to claim 21-22, Hawryz, as modified, teaches the limitations of these claims since Nelson teaches that the heat exchanger is fully capable of the function of receiving the flash gas (28) and the boil-off gas (into 60) at a temperature between 
-162C and -129C (column 4, line 35).
In regard to claim 23-24, Hawryz, as modified, teaches the limitations of these claims since Nelson teaches that the heat exchanger is fully capable of the function of generating the preheated flash gas and the preheated boil-off gas at a temperature between -74 C to 38 C (column 6, line 10-15).
In regard to claim 25-26, Hawryz, as modified, teaches the limitations of these claims since Nelson teaches that the flash gas contained within the flash vessel (26) is fully capable of being at a pressure of less than 150 psig (column 4, line 53, column 5, line 49) and the boil off gas contained within the storage vessel (34) is fully capable of being at a pressure less than 5 psig (column 5, line 50).

(s) 1-5, 7, 9, 11, 13-16, 18-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hawryz (US 2007/0193303) in view of Konishi (US 2008/0163645), Gibbs (US 2016/0319810), Nelson (US 5036671), Boyer (US 2015/0013831), one of Martz (US 3955358), Drees (US 11210617), Lipinski (US 6125625), and further in view of Chantant (US 2010/0139317).
	Hawryz, as modified, teaches all of the claim limitations, but does not explicitly teach that a portion of the feed gas stream is divided and sent to the turbine in the power generation facility separate from the first portion of the first compressed natural gas.  However, Chantant clearly teaches dividing a natural gas feed (10) into a first portion that is sent for liquefaction (see liquefier) and another feed portion (140) that is sent to fuel a gas turbine (700b) that provides power to the LNG facility.  Therefore it would have been obvious to a person of ordinary skill in the art to modify Hawyrz with such a fuel portion to the gas turbine of Hawryz when more fuel is desired and to add redundancy in fuel provision.

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
January 3, 2022